ORDER
Pursuant to the power and authority vested in the Court under section 24 of the Revised Organic Act, 48 U.S.C. § 1614,1 and after due consideration by the Court upon the recommendation of Special Master Darlene C. Grant, Esq. in Carty v. Farrelly, Civ. No. 94-78, regarding the general conditions and overcrowded inmate populations at the Virgin Islands Bureau of Corrections ["B.O.C."],2 it is hereby
*269ORDERED THAT:
No persons detained under process of the United States Government and any of its agencies, including, but not limited to, individuals detained as a result of immigration or other administrative processes, shall be lodged or housed in any B.O.C. facility in the Virgin Islands;
AND IT IS FURTHER ORDERED THAT:
Any federal detainee presently in custody in any B.O.C. facility in the Virgin Islands forthwith shall be moved to alternate facilities suitable for housing such federal detainees.
DATED this 2nd day of April, 1997.

The Revised Organic Act of 1954 is codified at 48 U.S.C. §§ 1541-1645 (1995), reprinted in 1 V.I. Code Ann., Historical Documents, 73-177 preceding tit. 1 (1995) (as amended)) ["Revised Organic Act"].


 In a letter to the United States Marshal for the District of the Virgin Islands dated September 15,1994, the undersigned confirmed a directive issued from the bench that all federal inmates, both pretrial detainees and post-conviction prisoners, were to be held in federal facilities. The reasons for this order were twofold: the federal government had gone to great expense to build a pretrial detention facility for Virgin Islands' detainees at Guaynabo, Puerto Rico, and the deplorable conditions at the St. Thomas jail. Obviously, removing all federal inmates from Virgin Islands Bureau of Corrections ["B.O.C."] facilities, including the prison on St. Croix, will help relieve the overcrowded conditions on St. Thomas.